Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Cord Blood America, Inc. (the “Company”) on Form10-K for the fiscal year ended December31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Matthew L. Schissler, Chairman of the Board, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company as of December31, 2010, and for the period then ended. Date:March 31, 2011 By: /s/ MATTHEW L. SCHISSLER Matthew L. Schissler Chairman of the Board, Chief Executive Officer and Chief Financial Officer (Principal Executive Officer and Principal Financial Officer)
